Case 3:19-cv-30032-MGM Document 1-13 Filed 03/07/19 Page 1 of 2
        Case 3:19-cv-30032-MGM Document 1-13 Filed 03/07/19 Page 2 of 2



-------- Original message --------
From: Celene Domitrovich <celenedomitrovich@gmail.com>
Date: 2/22/19 11:24 PM (GMT-05:00)
To: Jason Niles <JNiles@channing-bete.com>
Subject: PATHS sale to LearningSEL

Dear Jason,

I am replying to your letter from January 22, 2019 notifying me that Channing-Bete is selling the
PATHS Program to LearningSEL. Your letter did not ask for my consent and this concerns me
because the agreement I signed with CBC in 2004 states that “This Agreement may be assigned
by Licensee pursuant to a merger or a sale of all or substantially all of Licensee's capital stock,
assets or business.” Is CBC selling all of its capital stock, assets, or business to
LearningSEL? Could you please clarify what is happening?

As you may know, I have worked closely with PATHS Education Worldwide (PEW) and think
highly of the organization so I believe it should be allowed to continue its good work no matter
who inherits the PATHS program. PEW has made a substantial contribution to sales of PATHS
and this directly affects my royalties. If the sale is not one for all of CBC’s stock, assets, or
business, then at this point I have not consented to this assignment, and I may withhold such
consent until I am assured that PEW has an agreement with LearningSEL to protect PEW’s
rights going forward.

Thank you for your consideration,

Celene Domitrovich




3071918v1
